internal_revenue_service department of the treasury index number 468a washington dc number release date person to contact telephone number refer reply to cc dom p si 6-plr-118219-99 date date third party contacts legend taxpayer buyer partner partner parent seller commission a commission b district trustee a b c d plant this letter responds to your request dated date that we rule on plr-118219-99 certain tax consequences of the sale of the plant from sellers to taxpayer buyer as set forth below you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to the seller’s qualified nuclear decommissioning fund as well as rulings regarding the proper realization and recognition of gain and loss on the sale of the plant and the proper allocation_of_basis the taxpayer has represented the following facts and information relating to the ruling_request the taxpayer is a limited_liability_company owned by partner and partner established to acquire and operate nuclear power plants the taxpayer files its partnership return on a calendar_year basis using the accrual_method of accounting the taxpayer is under the audit jurisdiction of the district seller is a wholly owned subsidiary of the parent seller owns a percent of the plant seller is under the jurisdiction of commissions a and b on c the buyer entered into an agreement with the seller to purchase the plant the buyer will pay seller approximately b subject_to certain price adjustments and will assume all liabilities including decommissioning associated with the plant the seller will transfer to the buyer all of the assets of the plant including the power plant nuclear fuel real_property machinery equipment licenses certain intangible_property and all of the assets in the qualified and nonqualified decommissioning funds maintained by the seller the assets of the seller’s qualified and nonqualified decommissioning funds will be transferred to qualified and nonqualified funds established by the buyer and governed by a master_trust agreement between the buyer and the trustee as of the closing date the aggregate value of the combined qualified and nonqualified funds is required to be d the buyer does not plan to make future contributions to either the qualified or nonqualified_fund unless such contributions in the future will be those with respect to which the buyer is allowed a deduction under sec_468a at the conclusion of decommissioning any assets remaining in these funds will revert to the buyer requested ruling pursuant to sec_1_468a-6 of the income_tax regulations neither the buyer nor its qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of the seller’s qualified_fund to the qualified_fund of the buyer at closing and the buyer’s qualified_fund will have a carryover_basis in the assets received from the qualified_fund of the seller requested ruling the qualified nuclear decommissioning fund established by the buyer to hold the assets transferred from the qualified funds of the sellers will be treated as a qualified_fund satisfying the requirements of sec_468a plr-118219-99 sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_468a provides that the rate_of_tax on the income of a qualified_fund is percent sec_468a provides in pertinent part that the assets in a qualified_fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified_fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant sec_1_468a-5 provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such plr-118219-99 treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein the service will exercise its discretion to treat this sale under sec_1_468a-6 as a disposition qualifying under the general provisions of sec_1_468a-6 this exercise of discretion is specifically based on the continued general supervision of the qualified_fund by the nuclear regulatory agency and the federal energy regulatory commission this exercise of discretion however applies to the provisions of except those outlined in 468a-6 e with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 the qualified nuclear decommissioning fund of the sellers will not be disqualified upon the sale when the assets are transferred to the buyer’s qualified_fund and that fund holding the transferred qualified assets will be treated as a qualified_fund of the buyer sec_1_468a-6 provides that neither a transferee nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s qualified_fund thus the buyer will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the sellers’ qualified_fund assets to the buyer’s qualified_fund finally sec_1_468a-6 provides that transfers of assets of a qualified_fund to which sec_1_468a-6 applies do not affect basis accordingly under sec_1_468a-6 the buyer’s qualified_fund will have a basis in its assets that is the same as the basis of those assets in the qualified_fund of the sellers immediately before the sale thus the buyer’s qualified_fund will after the sale have a carryover_basis in the assets after the sale requested ruling in the taxable_year of closing the buyer will not recognize any gain or otherwise take any income into account by reason of the transfer of the assets of the seller’s nonqualified decommissioning fund to the buyer’s nonqualified_fund generally a taxpayer does not realize gross_income upon its purchase of business_assets even where those assets include cash or marketable_securities and in connection with the purchase the taxpayer assumes liabilities of the seller see 194_f2d_190 2d cir revrul_55_675 1955_2_cb_567 in this case buyer cannot acquire the plant without assuming the decommissioning liability which is inextricably associated with ownership and operation of the plant and there is no indication that the transaction is other than a bona_fide purchase of the business and its associated assets and liabilities the exception to the general_rule set forth in revrul_71_450 1971_2_cb_78 does not apply in revrul_71_450 unlike the present situation the purchaser agreed to assume the prepaid subscription liability in return for a separate cash payment and the liability was not reflected in the sales_price of the business plr-118219-99 accordingly taxpayer will not realize income from its acquisition of the plant and seller’s interest in the assets in the non-qualified fund except that if the amount of class_i_assets received by taxpayer exceeds the consideration taxpayer provided to seller taxpayer will immediately realize ordinary_income in an amount equal to such excess see sec_1_338-6t b 1060-1t c when under general principles of tax law taxpayer is permitted to take additional consideration into account eg when it satisfies the economic_performance requirement with respect to the decommissioning liability assumed taxpayer will be entitled to a current deduction and no capitalization of an amount equal to the amount reported as ordinary_income requested ruling the buyer’s nonqualified_fund shall be considered a grantor_trust under sec_671 and the buyer shall be treated as the grantor of such trust sec_671 provides that where it is specified in sec_673 through that the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as such under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor sec_1_677_a_-1 provides that under sec_677 a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor because buyer is treated as purchasing the assets of seller’s nonqualified_fund for federal_income_tax purposes buyer is treated as contributing those assets as grantor to the buyer’s nonqualified_fund under the terms of the nuclear decommissioning master_trust agreement between buyer and the trustee all income as well as principal of the buyer’s nonqualified_fund is held to satisfy buyer’s legal_obligation to decommission the plant and upon completion of the decommissioning any remaining assets will be distributed to buyer accordingly buyer is treated as the owner of the entire buyer’s nonqualified_fund under sec_677 and sec_1 a - d buyer shall include in computing its taxable_income and credits all items of income deduction and credits against tax of the buyer’s nonqualified_fund to the extent that such items would be taken into account in computing taxable_income or credits against the tax of the buyer requested ruling at closing buyer will have a tax basis in the purchased assets plr-118219-99 excluding the qualified_fund equal to the sum of the purchase_price and the assumed_liabilities and obligations that will be taken into account as liabilities for federal_income_tax purposes sec_1012 provides in part that the basis_of_property shall be the cost of such property buyer claims that its cost of acquiring the seller’s interest in the plant and the related assets including the decommissioning funds includes the amount of the assumed decommissioning liability buyer cites 331_us_1 and 194_f2d_190 as support for the proposition that for purposes of determining basis the cost of property generally includes assumed_liabilities to which the acquired property is subject_to the extent such liabilities can be accurately valued and are not contingent at the time of purchase buyer contends that since it will pay cash and assume the liabilities and obligations of the seller which includes the decommissioning liabilities in connection with the acquisition of the purchased assets its total cost of the purchased assets excluding the qualified_fund will equal the cash paid plus the assumed_liabilities and obligations consequently buyer claims its tax basis under sec_1012 equals the sum of the cash paid and the amount of the assumed_liabilities and obligations the service however disagrees with including the amount of the assumed decommissioning liability in the buyer’s cost_basis as of the closing the buyer’s argument fails to recognize that the assumed decommissioning liability cannot be treated as incurred for any federal_income_tax purpose -- including basis -- until economic_performance occurs with respect to that liability the legislative_history underlying the enactment of sec_461 makes it clear that congress intended to exclude an item from being taken into account for tax purposes until economic_performance occurs this treatment applies to capital and well as non-capital transactions h_r rep no pt 98th cong 2d sess s prt no vol 98th cong 2d sess despite criticism from some commentators that the service lacks authority to apply the economic_performance rules broadly enough to include the calculation of basis and cost_of_goods_sold the service explicitly stated in the preamble to the final regulations implementing sec_461 that the service and treasury believe the intended scope of the statutory provision is indeed broad enough to apply in this manner preamble to t d fed reg date c b consistent with this position the service amended the regulations under sec_446 to clarify that a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which the all_events_test is satisfied and economic_performance has occurred with respect to the item sec_1 c ii a of the income_tax regulations the regulations further clarify that applicable provisions the regulations and other guidance published by the secretary prescribe the manner in which a liability that has been incurred is taken into account and specifically cite to the capitalization provisions of sec_263 as an example of a code provision subordinate to the economic_performance requirement specifically the plr-118219-99 regulations state for example an amount that a taxpayer expends or will expend for capital improvements to property must be incurred before the taxpayer may take the amount into account in computing its basis in the property sec_1_446-1 thus critical to determining whether the buyer is entitled to treat the future decommissioning liability as a component of its cost_basis in the purchased assets at the time of the closing is deciding whether the liability will be incurred for tax purposes as of the closing it will not economic_performance does not occur with respect to a service liability such as the decommissioning obligation until and to the extent that costs are incurred in satisfaction of that liability sec_1_461-4 the buyer states that the all_events_test will not be satisfied with respect to the decommissioning liability because among other possible reasons decommissioning is a liability for which economic_performance occurs as decommissioning is undertaken because the buyer will not have performed any services relating to the decommissioning liability at the time of the plant’s purchase economic_performance will not have occurred and the liability will not have been incurred at that time for any purpose under the code including the cost_basis provisions of sec_1012 accordingly at the time of closing the buyer will have a cost_basis in the purchased assets equal to the cash paid to the seller as well as any liabilities that are otherwise incurred for federal_income_tax purposes the buyer will not be entitled to treat as a component of its cost_basis at the time of the closing any amount attributable to the future decommissioning liability the buyer’s cost_basis in the purchased assets including all assets held in the nonqualified decommissioning funds must be allocated among all such assets in accordance with the residual_method provided in sec_1060 and sec_1_1060-1t c and 338-6t requested ruling for purposes of determining buyer’s tax basis in any specific asset included in the purchased assets determined immediately after closing buyer’s total basis will be allocated among the purchased assets excluding the qualified_fund pursuant to the residual_method required by sec_1060 and the regulations thereunder sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1 1t a provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate consideration under the residual_method described in sec_1_338-6t and sec_1_338-7t in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis is determined wholly by reference to the consideration paid for such assets plr-118219-99 sec_1_1060-1t c defines a purchaser’s consideration as the amount in the aggregate of its cost of purchasing the assets in the applicable_asset_acquisition that is properly taken into account in basis sec_1060 provides no independent basis for determining a taxpayer’s cost of acquired assets cost is determined solely under generally applicable rules of tax_accounting the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not they qualify as sec_197 intangibles consideration is first reduced by the amount of class_i_assets received the remaining consideration is then allocated to the class_ii_assets pro_rata to the extent of their fair_market_value then to the class_iii_assets pro_rata to the extent of their fair_market_value then to the class_iv_assets pro_rata to the extent of their fair_market_value then to the class_v_assets pro_rata to the extent of their fair_market_value then to the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated among the class_vii_assets sec_1 1t c 338-6t b and 338-6t b the following example illustrates the operation of sec_1060 on date1 an applicable_asset_acquisition is made the assets acquired consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure class_iii_assets with a fair_market_value of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and class_v_assets with a fair_market_value of dollar_figure there are no class vi or vii assets the consideration consists of dollar_figure cash and an assumed liability for which economic_performance has not occurred on date1 the purchaser has provided dollar_figure of consideration that may be allocated as basis it will be first reduced by dollar_figure the amount of class_i_assets the remaining dollar_figure will be allocated to class_ii_assets pro_rata according to fair_market_value nothing is allocated to class iii or below on date2 economic_performance occurs with respect to the liability to the extent of dollar_figure at that time the purchaser has an additional dollar_figure of basis that may be taken into account of that amount dollar_figure is allocated to class_ii_assets which will then have been allocated their full dollar_figure fair market value--as determined on the acquisition_date and the remaining dollar_figure is allocated to the class_iii_assets pro_rata according to fair market plr-118219-99 value--as determined on the acquisition_date on date3 economic_performance occurs to the extent of an additional dollar_figure which is then taken into account as basis of that amount dollar_figure will be allocated to the class_iii_assets which will then have been allocated their full dollar_figure fair market value--as determined on the acquisition_date dollar_figure will be allocated to the class_iv_assets which will then have been allocated their full dollar_figure fair market value-as determined on the acquisition_date dollar_figure will be allocated to the class_v_assets which will then have been allocated their full dollar_figure fair market value-as determined on the acquisition_date and the remaining dollar_figure will be allocated to the class vii goodwill the last amount is allocated to goodwill even though goodwill was not identified as a separate asset having value on date1 if on date3 instead of an addition to purchaser’s consideration there is a dollar_figure decrease in consideration the consideration previously allocated to the class_iii_assets would be reduced to zero and the consideration previously allocated to the class_ii_assets would be reduced by the remaining dollar_figure pro_rata according to fair_market_value with respect to the qualified_fund the federal tax treatment of the transaction is determined exclusively under sec_468a and the regulations thereunder the qualified_fund is therefore not addressed in this ruling with respect to the plant equipment operating_assets and nonqualified_fund assets however these assets comprise a trade_or_business in sellers’ hands and the basis buyer takes in those assets will be determined wholly by reference to buyer’s consideration thus seller’s transfer of plant equipment operating_assets and nonqualified_fund assets to buyer in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified_fund is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder accordingly we rule that on the acquisition_date buyer’s basis in the assets acquired must be determined by allocating its cost ie the consideration provided by buyer on the acquisition_date which includes the cash and the issue_price of its notes but not the assumption of the decommissioning liability among the acquired assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically buyer will first reduce its consideration by the amount of the class_i_assets it receives in the transaction including any class_i_assets held in the nonqualified_fund to the extent the class_i_assets received exceed the consideration buyer provides buyer will recognize income to the extent buyer’s consideration exceeds the class_i_assets it receives such excess will be allocated to the class_ii_assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value because the combined value of the class i and ii assets will exceed buyer’s consideration on the acquisition_date the total amount of consideration to be allocated to the class_ii_assets will be less than their fair_market_value and no consideration will be allocated to assets in classes iii iv v vi or vii when and to the extent additional_amounts are paid_or_incurred for the assets acquired in the applicable assets acquisition eg when and to the extent the nonqualified_fund pays or incurs plr-118219-99 decommissioning expenses such amounts will be taken into account at that time as increases to buyer’s consideration and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date sec_1_1060-1t a 1060-1t c 338-6t and 338-7t requested ruling nuclear decommissioning expenses paid_or_incurred by the buyer will be currently deductible under sec_162 and any net_operating_loss attributable to nuclear decommissioning expenses paid_or_incurred by the buyer will qualify under sec_172 with respect to the buyer’s ruling_request we have determined that the question of whether any particular nuclear decommissioning expenses will be currently deductible under sec_162 when paid_or_incurred is too hypothetical and too far in the future to permit the service to issue a blanket ruling at this time for instance it is impossible for the service to issue a ruling that all such expenses will be currently deductible under sec_162 when the costs attributable to any specific expenditure may in fact be more properly capitalized and recoverable through depreciation under sec_263 and sec_167 respectively accordingly we cannot rule on this request moreover because we are unable to rule on the sec_162 issue we also are precluded from ruling on the sec_172 issue since the two are inextricably related however sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-1 provides that a loss under sec_165 shall be allowed in the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in that year sec_1_165-2 provides for the allowance under sec_165 of losses arising from the permanent withdrawal of depreciable_property from use in the trade_or_business or in the production_of_income see sec_1_167_a_-8 sec_1_167_a_-8 provides that in order to qualify for the recognition of loss from physical abandonment the intent of the taxpayer must be irrevocably to discard the asset so that it will neither be used again by him nor retrieved by him for sale exchange or other_disposition legal restrictions upon the physical disposition of property such as a nuclear plant will not themselves preclude a finding of abandonment if all other facts and circumstances demonstrate an intention to irrevocably retire property from use and the requisite overt acts related to abandonment have occurred the acts necessary to evidence the intent to abandon property need only be appropriate to the particular circumstances a nuclear power plant is a heavily regulated asset and one which a plr-118219-99 taxpayer cannot simply walk away from or dismantle accordingly if the buyer takes actions consistent with abandonment and irrevocably commits to decommission the nuclear power plant then the buyer will be entitled to an abandonment_loss deduction under sec_165 to the extent the loss is not_compensated_for_by_insurance_or_otherwise the proper taxable_year for the abandonment_loss will be determined by all the relevant facts and circumstances including the regulations applicable to plant operation and the buyer’s actions during that year accordingly to summarize the conclusions set forth above we reach the following conclusions in response to the taxpayers’ requested rulings the buyer will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of the qualified_fund of the seller to the qualified_fund of the buyer at closing and the buyer’s qualified_fund will have a carryover_basis in the assets received from the qualified_fund of the seller the qualified nuclear decommissioning fund established by the buyer to hold the assets transferred from the qualified_fund of the seller will be treated as a qualified_fund satisfying the requirements of sec_468a the buyer will not recognize any gain or otherwise take any income into account by reason of the transfer at the closing of the assets of the seller’s nonqualified trust fund to the buyer’s nonqualified trust fund except to the extent the class_i_assets as defined in sec_1_338-6t b it receives exceed the consideration provided by the buyer buyer is treated as the owner of the entire nonqualified_fund under sec_677 and sec_1_677_a_-1 buyer shall include in computing its taxable_income and credits all items of income deduction and credits against tax of the buyer’s nonqualified_fund to the extent that such items would be taken into account in computing taxable_income or credits against the tax of the buyer at the time of closing the buyer will have a cost_basis in the purchased assets equal to the cash paid to the seller as well as any liabilities that are otherwise incurred for federal_income_tax purposes the buyer will not be entitled to treat as a component of its cost_basis at the time of the closing any amount attributable to the future decommissioning liability the buyer’s cost_basis in the purchased assets including all assets held in the decommissioning funds must be allocated among all such assets in accordance with the residual_method provided in sec_1060 and the regulations thereunder buyer’s basis in the assets acquired must be determined by allocating its cost ie the consideration provided by buyer on the acquisition_date which includes the plr-118219-99 cash and the issue_price of its notes but not the assumption of the decommissioning liability among the acquired assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically buyer will first reduce its consideration by the amount of the class_i_assets it receives in the transaction including any class_i_assets held in the nonqualified_fund to the extent the class_i_assets received exceed the consideration buyer provides buyer will recognize income to the extent buyer’s consideration exceeds the class_i_assets it receives such excess will be allocated to the class_ii_assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value because the combined value of the class i and ii assets will exceed buyer’s consideration on the acquisition_date the total amount of consideration to be allocated to the class_ii_assets will be less than their fair_market_value and no consideration will be allocated to assets in classes iii iv v vi or vii when and to the extent additional_amounts are paid_or_incurred for the assets acquired in the applicable assets acquisition eg when and to the extent the nonqualified_fund pays or incurs decommissioning expenses such amounts will be taken into account as increases to buyer’s consideration and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date sec_1_1060-1t a 1060-1t c 338-6t 338-7t we decline to rule on whether nuclear decommissioning expenses paid_or_incurred by the buyer will be currently deductible under sec_162 and whether any net_operating_loss attributable to nuclear decommissioning expenses paid_or_incurred by the buyer will qualify under sec_172 however if the taxpayer takes actions consistent with abandonment and irrevocably commits to decommission the nuclear power plant then the taxpayer will be entitled to an abandonment_loss deduction under sec_165 to the extent the loss is not_compensated_for_by_insurance_or_otherwise the proper taxable_year for the abandonment_loss will be determined by all the relevant facts and circumstances including the regulations applicable to plant operation and the taxpayer’s actions during that year this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the powers of attorney we are sending a copy of this ruling letter to your authorized representatives we are also sending a copy of this letter to the director of the district sincerely charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries
